Citation Nr: 1726299	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for pes planus.

2. Entitlement to a rating in excess of 10 percent for chronic myositis and myalgia of the right hand.

3. Entitlement to a rating in excess of 10 percent for chronic myositis and myalgia of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that the November 2009 rating decision granted the Veteran a temporary 100 percent disability rating for bilateral pes planus due to post-surgical convalescence under 38 C.F.R. § 4.30 (2016).  The Veteran filed a Notice of Disagreement with the 10 percent rating assigned effective November 1, 2009, after his period of convalescence had ended.  As such, the issue of an increased rating is for that disability is the issue on appeal.

The Veteran, in his VA Form 9 (Appeal to the Board of Veterans' Appeals), indicated his desire for a hearing before a Veterans Law Judge.  A hearing was scheduled in April 2017, but the Veteran failed to appear.  He has not submitted any explanation for his failure to appear at his hearing, and he has not requested another hearing as of the time of this remand.  As such, the Board finds that his hearing request has been withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's was most recently provided a VA examination for his bilateral myositis and myalgia of the hands in July 2014.  However, that examination only addressed cold injury protocols, and did not include any range of motion findings.  However, under the applicable diagnostic criteria, myositis is to be rated on limitation of motion of the affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021 (2016).  Therefore, because that examination report did not include range of motion findings, the Board must remand those claims for new VA examinations which address all applicable rating criteria.  The Board also notes that any subsequent examination should be conducted in compliance with the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).

Further, when the evidence of record does not reflect the current state of the claimant's disability, a new examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In July 2015, the Veteran's representative submitted a statement in which it notified VA that the Veteran asserts his pes planus and bilateral chronic hand myositis and myalgia has worsened since his most recent examinations.  Given the fact that the Veteran has made such an assertion, and in consideration of the fact that his pes planus has not been evaluated in approximately six years, the Board will also remand that issue for a new examination.    

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA treatment records.  Invite the Veteran to submit any additional evidence in support of his claims.  

2. Schedule the Veteran for a new VA examination in connection with his pes planus claim.  The complete claims file should be provided to the examiner selected to conduct the examination for review.  

The examiner is requested to provide a complete description of the Veteran's bilateral pes planus, to include all symptoms associated with that disability tin include placement of the weight-bearing line; evidence of inward bowing of the tendo achillis; pain on manipulation and use of the feet; objective evidence of pronation, abduction, etc.; accentuated pain on manipulation and use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces; displacement or severe spasm of the tendo achillis; and whether the disability is improved by orthopedic shoes or appliances.

3. Schedule the Veteran for a new VA examination in connection with his bilateral myositis of the hands.  The complete claims file should be provided to the examiner selected to conduct the examination for review.  

The examiner is requested to provide a complete description of the Veteran's bilateral hand disabilities, to include range of motion findings for the hands and individual digits.  Range of motion findings should be provided in active and passive movement, as well as weight bearing and non-weight bearing movement, to the extent that such testing is possible.  Evidence of additional loss of range of motion due to factors such as pain, weakness, fatigability, and numbness must also be provided, in terms of additional degrees of motion lost.  The examiner should also provide a description of any muscle injuries to the hand that may be evident, with estimation of the level of severity of such an injury.  Any evidence of ankylosis should be reported  

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought should not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matters to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




